Citation Nr: 0302387	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals, right knee semilunar cartilage.

(The issue of entitlement to service connection for 
postoperative residuals, right knee semilunar cartilage will 
be the subject of a later decision by the Board of Veterans' 
Appeals (Board)).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971 and from September 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening the claim for 
service connection for postoperative residuals, right knee 
semilunar cartilage.

It is noted that the issue of entitlement to service 
connection for postoperative residuals, right knee semilunar 
cartilage has been developed for appellate review; however, 
the Board is currently undertaking additional development on 
that issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When the development actions are completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903; 38 C.F.R. § 20.903.  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  By rating decision in July 1994, the RO denied service 
connection for residuals, right knee cartilage, semilunar 
postoperative; the veteran did not initiate an appeal from 
the 1974 rating decision.

2.  Evidence received since the 1974 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
postoperative residuals, right knee semilunar cartilage.




CONCLUSIONS OF LAW

1.  The July 1974 decision that denied entitlement to service 
connection for postoperative residuals, right knee semilunar 
cartilage is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the 1974 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for postoperative residuals, right knee 
semilunar cartilage has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted during the pendency of the 
veteran's appeal pertaining to his claim to reopen, the VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f) (West Supp. 2002).  
Service medical records have been associated with the record 
on appeal.  Records identified by the veteran such as 
treatment records from the VA Medical Center in Corpus 
Christi and reports from Acebo & Acebo Medical Associates 
were obtained.  The veteran was given a VA examination in 
March 1999.  As the veteran has not identified any other 
service or medical records which are not already in the 
claims file, the Board finds that there is no additional duty 
to assist prior to his submission of new and material 
evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The record shows that the veteran was 
provided a statement and supplemental statement of the case 
in May 1999 and September 2002, respectively, which 
adequately explain the laws and regulations governing the 
evidence necessary to reopen his claim.  In VA letters dated 
in October 1998 and March 1999, the veteran was provided 
information as to the type of evidence he needed to submit to 
reopen his claim.  Hence, the Board finds that VA has 
fulfilled any duty to notify the veteran as to the laws and 
regulations governing his appeal, to provide notice as to the 
type of evidence necessary to reopen the claims, to provide 
notice of the appellant's responsibility to provide evidence, 
and to provide notice of the actions taken by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

New and material evidence, as it applies to this case,  is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that new regulations 
redefine "new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  The current claim was filed prior to that date; 
therefore the old version of the regulation as set forth 
above, is applicable in this case.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran is ultimately seeking entitlement to service 
connection for postoperative residuals, right knee semilunar 
cartilage based on aggravation in service.  The relevant 
evidence of record at the time of the July 1974 denial of the 
claim is summarized in the following paragraphs.

Service medical records show a history of right knee surgery 
prior to service in 1964.  The veteran gave a history of 
having sustained a right knee injury in 1963 which was 
purportedly diagnosed as a torn cartilage.  He stated that 
the torn cartilage was surgically removed in 1964, and 
reported that since the surgery he had been able to pursue 
normal activities although he noticed occasional discomfort.  
In service, he also reported that he had a slight feeling of 
instability and weakness of the right leg when walking or 
running across irregular ground.  On examination in April 
1967, he was, however, found fit for induction with a 
diagnostic impression of torn medial meniscus, right knee, 
treated by meniscectomy in 1964 and now with minimal 
symptoms.  No pertinent abnormalities were seen on separation 
examination in October 1973.  

At his February 1974 VA examination, the veteran reported 
that he fell playing football in 1964 and sustained an injury 
to his right knee.  In the winter of 1964, the veteran 
indicated that he had an arthrotomy of his right knee.  The 
examination showed a scar that was nontender, non-depressed 
and non-adherent.  The right knee did not present swelling, 
effusion, tenderness, crepitus or AP or lateral relaxation.  
Motion in the right knee was from 0 to 145 degrees and the 
right quadriceps had normal power.  The deep reflexes of the 
lower extremities were normal.  The calves and thighs were of 
equal circumference.  He was able to squat fully and returned 
to the erect.  It was noted that the veteran walked without a 
limp.  

The RO denied the veteran's claim of entitlement to service 
connection for a right knee disorder in a July 1974 rating 
decision.   The RO noted that a scar of the right knee was 
shown on enlistment medical examination; that service records 
showed a history of right knee surgery prior to enlistment 
with full range of motion and no tenderness or effusion; and 
that the post-service VA examination showed no pain, 
tenderness or limitation of motion of the right knee.  It 
thus, appears that the RO denied the claim on the basis that 
no additional right knee disability was shown on post-service 
VA examination.  The veteran was provided notice that the RO 
did not find the veteran's right semilunar cartilage to be 
incurred in or aggravated by service by VA letter dated in 
August 1974.  The veteran did not appeal this determination.  

Pertinent evidence added to the record following the 1974 RO 
decision includes an examination from Acebo & Acebo Medical 
Associates dated October 1998 which indicated x-ray evidence 
of degenerative changes of the right knee.  A VA examination 
dated in March 1999 contains a diagnosis of posttraumatic 
arthritis, right knee, moderate to severe.

The July 1974 rating decision essentially denied the 
veteran's claim on the basis that the February 1974 VA 
examination showed no then-current disability of the right 
knee.  Essentially, the only abnormal finding on examination 
at that time was the surgical scar of the right knee which 
the veteran clearly had prior to service.  As noted above, 
the remaining objective findings were overwhelming negative.  
Since that time, additional medical evidence has been added 
to the record.  This medical evidence, as noted above, 
clearly shows abnormal right knee findings and a diagnosis of 
a current right knee disability.  Such evidence of a current 
disability of the right knee is clearly new and of such 
significance that it must be considered to fairly adjudicate 
the veteran's claim.  This evidence goes directly to the 
basis of the prior final denial that no post-service right 
knee disorder was found.  In other words, such evidence of a 
current disability of the right knee is new and material in 
light of the basis for the July 1974 denial.

Accordingly, it is concluded that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for the claimed right knee disorder.  
However, the Board does not find the record, as it currently 
stands, to be sufficient to grant the underlying benefits 
sought on appeal.  The Board will be undertaking additional 
development of this issue prior to addressing the merits of 
this claim, as noted in the Introduction section of this 
decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
postoperative residuals, right knee semilunar cartilage.  The 
appeal is granted to this extent only.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

